The evidence in this case supports the judgment of conviction very strongly, and the said judgment is unanimously affirmed. However, we are constrained to comment upon the impropriety of certain portions of the prosecutor’s summation. In vouching for the truthfulness of witnesses with unsavory backgrounds, and for the conduct of police officers, the prosecutor attempted to bolster the credibility of these witnesses with the prestige of his office, his own character and personality. No matter how provocative the closing statement of defense counsel might be, there can be no justification for such tactics. Concur—-Botein, P. J., Breitel, Rabin, McNally and Bergan, JJ.